Exhibit 10.3

 

FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (this “Amendment”) is effective as
of December 21, 2007 (“Effective Date”), by and among James H. Burgess
(“Executive”) and 1st Pacific Bank of California, a California state-chartered
bank (the “Bank”).

 

RECITALS

 

A.            Executive and the Bank, have entered into that certain Employment
Agreement dated November 17, 2006 (the “Agreement”);

 

B.            Executive and the Bank desire to amend the Agreement pursuant to
the terms and conditions of this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and conditions set forth below, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.             Definitions.           Unless otherwise defined in this
Amendment, all capitalized terms herein shall have the meanings ascribed to them
in the Agreement.

 

2.             Salary.  Section 3.1 of the Agreement is deleted in its entirety
and replaced with the following:

 

“3.1           Salary.  The Bank shall pay Executive a minimum annual salary,
pro rated for partial years, at the rate of One Hundred Fifty Two Thousand
Dollars ($152,000) for the period of the Effective Date through November 15,
2007, increasing to One Hundred Sixty Six Thousand Four Hundred Dollars
($166,400) for the period of November 15, 2007 through December 31, 2008, due
and payable biweekly, or otherwise in accordance with the Bank’s policy for the
scheduling of salary payments to employees as in effect from time to time. 
Other salary increases, if any, shall only be as approved by the Bank Board in
its sole discretion.”

 

3.             Stock Option grant.  A new Section 3.8 shall be added to the
Agreement and shall read as follows:

 

“3.8         Stock Option Grant. The Bank shall provide or cause to be provided
to Executive one grant of stock options pursuant to the 1st Pacific Bancorp 2007
Omnibus Stock Incentive Plan.  The grant will be for 20,000 stock options
subject to the terms and conditions set forth in a Non-Qualified Stock Option
Agreement attached hereto as Exhibit D approved by the Bank Board and the Board
of  Directors of 1st Pacific Bancorp, the parent company of the Bank.  The
Non-Qualified Stock Option Agreement is incorporated by reference to this
Agreement.”

 

4.             Exhibit D.  Exhibit D attached hereto to this Amendment shall be
added and attached to the Agreement as a new Exhibit D thereto.

 

1

--------------------------------------------------------------------------------


 

5.             Counterparts.  This Amendment may be executed in several
counterparts that together shall be originals and constitute one and the same
instrument.  Each of the parties warrants to each of the other parties that the
individual executing this Amendment on behalf of such party has the requisite
authority to execute this Amendment and to bind such party to all the provisions
of this Amendment.

 

6.             Continuing Validity.  Except as expressly modified by this
Amendment, the terms and conditions of the Agreement will remain unchanged and
in full force and effect, and are expressly incorporated by reference in this
Amendment.  In the event of a conflict between the terms of this Amendment and
the Agreement, the terms of this Amendment will prevail.

 

[The remainder of this page intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 

BANK:

 

EXECUTIVE:

 

 

 

1st PACIFIC BANK OF CALIFORNIA,
a California state-chartered bank

 

 

 

 

 

 

 

 

By:

      /s/ A. Vincent Siciliano

 

       /s/ James H. Burgess

  A. Vincent Siciliano, President and CEO

 

James H. Burgess

 

3

--------------------------------------------------------------------------------


 

Exhibit D

 

Stock Option Agreement

 

1ST PACIFIC BANCORP 2007 OMNIBUS STOCK INCENTIVE PLAN

 

Non-Qualified Stock Option Agreement

 

THIS Non-Qualified Stock Option Agreement (“Award Agreement”) is made this 21st
day of December, 2007, between 1st Pacific Bancorp (the “Company”) and James H.
Burgess  (“Participant”) pursuant and subject to the provisions of the 1st
Pacific Bancorp 2007 Omnibus Stock Incentive Plan (the “Plan”).  Unless
otherwise defined herein, all terms used in this Award Agreement that are
defined in the Plan shall have the meaning as defined in the Plan.

 

1.                                       Award of Non-Qualified Stock Option. 
Pursuant to the provisions of the Plan, the Company will and hereby does award
to the Participant a Non-Qualified Stock Option to purchase up to Twenty
Thousand (20,000) shares of Common Stock (“Shares”).  Subject to the other terms
of this Award Agreement and the provisions of the Plan that accelerate or
terminate vesting or result in early termination in certain circumstances, this
Non-Qualified Stock Option shall be exercisable only with respect to vested
shares, on or after the applicable Vesting Date, under the following terms:

 

(a)                   Vesting Schedule:  Vesting is subject to a
performance-based graded vesting schedule that annually measures ROAE of 1st
Pacific Bank of California (the “Bank”) for the Performance Period against ROAE
of the Comparative Group for that same Performance Period.  Each “Performance
Period” shall be the calendar year.  The first Performance Period under this
Agreement shall run from January 1, 2008 to December 31, 2008.  A maximum of
4,000 shares can become vested for any single Performance Period.  Vesting shall
be based on the Bank’s ROAE during each Performance Period relative to the
Comparative Group for that same Performance Period, as shown on the following
table:

 

Bank ROAE Relative to Comparative Group
(Performance Standard)

 

Vesting Amount

 

 

 

2008 Performance Period: Bank ROAE must be equal to or greater than the ROAE at
the top of the lower 33rd percentile of members of the Comparative Group

 

4,000 Shares

 

 

 

2009 Performance Period: Bank ROAE must be equal to or greater than the ROAE at
the top of the 50th percentile of members of the Comparative Group

 

4,000 Shares

 

 

 

2010 Performance Period: Bank ROAE must be equal to or greater than the ROAE at
the top of the 50th percentile of members of the Comparative Group

 

4,000 Shares

 

 

 

2011 Performance Period: Bank ROAE must be equal to or greater than the ROAE at
the top of the 50th percentile of members of the Comparative Group

 

4,000 Shares

 

1

--------------------------------------------------------------------------------


 

2012 Performance Period: Bank ROAE must be equal to or greater than the ROAE at
the top of the 50th percentile of members of the Comparative Group

 

4,000 Shares

 

 

 

Each Performance Period after 2012: Bank ROAE must be equal to or greater than
the ROAE at the top of the 50th percentile of members of the Comparative Group

 

100% of available Roll Forward Shares, if any, provided that a maximum of 4,000
Shares may vest for any given Performance Period)

 

Vesting can occur for a given Performance Period only if the Participant is
still employed by the Company (or a subsidiary thereof) on the last day of that
Performance Period.

 

The Company may, in its discretion, lower the performance standards for any
given Performance Period.  The Company shall lower the performance standards for
any given Performance Period to match the actual and ultimate performance goals
applicable under the 1st  Pacific Bank of California Incentive Compensation Plan
for Senior Management.

 

(b)                  Roll Forward Shares:  Any unvested shares that do not
become vested for a Performance Period shall be rolled forward for possible
vesting in a subsequent Performance Period.  For example, if the performance
standards are not met for the first two Performance Periods (2008 and 2009),
then there will still be 20,000 unvested shares available for vesting after
2009.  Continuing this example, if the performance standards are met for 2010,
then 4,000 of the 20,000 unvested shares will vest for that 2010 Performance
Period, and the remaining 16,000 shares will roll forward for possible vesting
in subsequent Performance Periods.  All unvested shares will continue to roll
forward to subsequent Performance Periods during the term of this Award
Agreement.  A maximum of 4,000 shares can become vested for any single
Performance Period.

 

(c)                   Vesting Date:  The Committee shall make the determination
of whether the above vesting Schedule is satisfied for a given Performance
Period using the information applicable to the Performance Period for the Bank
and the Comparative Group.  Such determination shall occur as soon as
administratively possible following such Performance Period, and in no event
later than two weeks after such data is available by the FFIEC following the
Performance Period for which ROAE would be measured.  Notwithstanding anything
in this Agreement to the contrary, if ROAE of one or more members of a
Comparative Group cannot be calculated as of the end of a Performance Period
because such information is not available or for any other reason, then ROAE of
such member of the Comparative Group shall be calculated and construed in a
manner that is most favorable to the Participant.

 

(d)                  ROAE Defined:  For purposes of this Agreement, and as
applied to the Bank and each member of the Comparative Group, ROAE for the
Performance shall be as set forth in the FFIEC data base.

 

2

--------------------------------------------------------------------------------


 

(e)                   Comparative Group Defined:  Until Such time as changed
with the consent of the Participant, the Comparative Group for purposes of this
Agreement shall consist of the following:

 

1. 1st Centennial Bank

Redlands, California

2. American Business Bank

Los Angeles, California

3. American River Bank

Sacramento, California

4. Bank of Alameda

Alameda, California

5. Bridge Bank, N.A.

San Jose, California

6. Butte Community Bank

Chico, California

7. Desert Hills Bank

Phoenix, Arizona

8. First Commerce Bank

Encino, California

9. First National Bank of Northern California

Daly City, California

10. Heritage Oaks Bank

Paso Robles, California

11. National Bank of California

Los Angeles, California

12. Nevada Security Bank

Reno, Nevada

13. Pacific State Bank

Stockton, California

14. Premier Commercial Bank

Anaheim, California

15. Premier Valley Bank

Fresno, California

16. Regents Bank, N.A.

La Jolla, California

17. Valley Business Bank

Visalia, California

 

Notwithstanding the foregoing, the Company reserves the right to adjust the
Plan’s Comparative Group from time to time.  If the Participant and the Company
do not agree on the Company’s proposed adjustments, then the Participant shall
have the right to present his position to the full board of directors.  In that
event, implementing the adjustments proposed by the Company shall require a
two-thirds majority of those directors present and eligible to vote.

 

2.                                       Exercise Price.  The exercise price of
this Award is Ten Dollars ($10.00) per Share, which is not less than the Fair
Market Value of Common Stock on the date of grant of this Award.  The exercise
price per Share shall be paid upon exercise of all or any part of each
installment which has become exercisable by the Participant.  Payment of the
exercise price shall be made by cash at the time of exercise.

 

3.                                       Minimum Exercise.  The minimum number
of Shares with respect to which this Award may be exercised at any one time is
the lesser of 500 or the number of Shares as to which this Award is exercisable
at the date of exercise.

 

4.                                       Taxation.  The Participant acknowledges
that federal and state income and payroll tax may apply upon exercise of this
Award.  The Participant hereby agrees that if withholding is required, the
Company shall withhold applicable taxes on such amount from other income or
assets payable to the Participant as required to satisfy all withholding
requirements.  If withholding pursuant to the foregoing sentence is insufficient
(in the sole judgment of the Company) to satisfy the full withholding
obligation, the Participant agrees that he or she will pay over to the Company
the amount of cash necessary to satisfy such remaining withholding

 

3

--------------------------------------------------------------------------------


 

obligation on the date this Award is exercised or at a time thereafter specified
in writing by the Company.

 

5.                                       Assurances Upon Exercise.  The
Participant hereby makes the following representations, and the Company may
require any person to whom this Award is transferred under Section 9 of this
Award Agreement to make the following representations, as a condition of
exercising this Award: (i) that he or she has the requisite knowledge and
experience in financial and business matters and/or he or she will employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters, and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising this Award; and (ii) that he
or she is acquiring Shares subject to this Award for such person’s own account
and not with any present intention of selling or otherwise distributing the
Shares.  The foregoing requirements and assurances given pursuant to such
requirements, shall be inoperative if: (i) the issuance of the Shares upon the
exercise of this Award has been registered under a then currently effective
registration statement under the Securities Act of 1933, as amended; or (ii) as
to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws.  The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued upon exercise of this Award
as such counsel deems necessary or appropriate in order to comply with
Applicable Laws, including, but not limited to, legends restricting the transfer
of the stock.

 

6.                                       Term.  The term of this Award Agreement
commences on the date hereof and, unless sooner terminated as set forth in the
Plan, terminates ten (10) years from the date it was granted.  Notwithstanding
the provisions of Section 6.4(b) of the Plan, if the Participant’s employment
with the Bank is terminated as described in Section 4.1.5 of the Participant’s
Employment Agreement dated November 17, 2006, as amended (the “Employment
Agreement”), then this Option shall remain exercisable for the remainder of the
otherwise applicable term of the Award Agreement, notwithstanding such
termination, provided that the Participant complies with the Business Protection
Covenants of Section 6.6 of the Employment Agreement.  If the Participant fails
to comply with the Business Protection Covenants of Section 6.6 of the
Employment Agreement, then the Options under this Award Agreement shall be
automatically terminated.

 

7.                                       Participant Acknowledgments. By
executing this Award Agreement, the Participant acknowledges and agrees as
follows:

 

(a)                                  The Participant and his or her transferees
have no rights as a shareholder with respect to any Shares covered by this Award
Agreement until the date of the issuance of a stock certificate for such Shares.

 

(b)                                 The Company is not providing the Participant
with advice, warranties or representations regarding any of the legal or tax
effects to the Participant with respect to this Award Agreement or the Fair
Market Value of the Common Stock.

 

8.                                       Notice of Exercise.  This Award may be
exercised, to the extent specified above, by delivering written notice of
exercise together with the exercise price to the Secretary of the

 

4

--------------------------------------------------------------------------------


 

Company, or to such other person as the Company may designate, during regular
business hours, together with such additional documents as the Company may then
require pursuant to the Plan.  The notice must specify the number of Shares to
be purchased upon exercise and a date within fifteen (15) days after receipt of
the notice by the Company on which the purchase is to be completed.

 

9.                                       Transferability.  Other than pursuant
to a domestic relations order (within the meaning of Rule 16a-12 promulgated
under the Exchange Act) and unless determined otherwise by the Administrator,
this Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution, and may be exercised, during the lifetime of the Participant, only
by the Participant.

 

10.                                 Securities Registration.  THE SECURITIES
BEING OFFERED HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED UNLESS SUCH SECURITIES ARE INCLUDED IN AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND ARE QUALIFIED UNDER
APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFER, SALE OR TRANSFER IS EXEMPT
THEREFROM.

 

11.                                 Successors and Assigns.  Except as otherwise
expressly provided herein, this Award Agreement shall be binding upon and inure
to the benefit of the parties hereto, and their respective representatives,
successors and assigns.  The Participant may not assign any of his or her rights
or delegate any of his or her duties hereunder, without the written consent of
the Company, which may be withheld in its sole and absolute discretion, and any
such attempted assignment or delegation without such consent shall be void.

 

12.                                 Notices.  All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given to the Company when received by the Secretary of the Company,
and to the Participant on the second business day following the date mailed by
United States Mail, postage prepaid, at the following addresses, or at such
other address as shall be given in writing by either party to the other:

 

 

Company:

A. Vincent Siciliano

 

 

Chief Executive Officer

 

 

1st Pacific Bank of California

 

 

9333 Genesee, Suite 300

 

 

San Diego, CA 92121

 

 

Fax: (858) 875-2020

 

 

 

 

Participant:

James H. Burgess

 

 

C/O 1st Pacific Bank of California

 

 

9333 Genesee, Suite 300

 

 

San Diego, CA 92121

 

 

Fax: (858) 875-2020

 

5

--------------------------------------------------------------------------------


 

13.                                 Choice of Law and Venue.  This Award
Agreement and all questions relating to its validity, interpretation,
performance and enforcement shall be governed by and construed in accordance
with the laws of the State of California, without giving effect to the conflict
of laws provisions thereof.  Any legal proceeding arising out of this Award
Agreement shall be brought only in a state or federal court of competent
jurisdiction located in San Diego, California.

 

14.                                 Amendment.  This Award Agreement may be
amended or modified only by the written agreement of all parties hereto.

 

15.                                 Entire Agreement.  The Plan and this Award
Agreement and the other documents delivered hereunder constitute the full and
entire understanding and agreement between the parties with regard to the
subject matter hereof, and supersede all prior agreements, understanding,
inducements or conditions, express or implied, oral or written, relating to the
subject matter hereof, except as herein contained.  The express terms of the
Plan and this Award Agreement control and supersede any course of performance
and/or usage of trade inconsistent with any of the terms hereof.

 

16.                                 Attorney Fees.  If any legal action is
necessary to enforce the terms of this Award Agreement, the prevailing party
shall be entitled to recover, in addition to other amounts to which the
prevailing party may be entitled, actual attorneys’ fees and costs.

 

17.                                 Severability.  The provisions of this Award
Agreement are severable.  In the event that one or more of the provisions
contained in the Plan or this Award Agreement or in any other agreement referred
to herein shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity or unenforceability shall not effect the
remaining provisions of the Plan or the Award Agreement.  Further a court of
competent jurisdiction shall have the authority to rewrite, interpret or
construe the terms of the Plan and Award Agreement so as to render them
enforceable to the maximum extent allowed by law, consistent with the intent of
the parties as evidenced hereby.

 

18.                                 Counterparts.  This Award Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.

 

[The remainder of this page intentionally left blank.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, 1st Pacific Bancorp has caused this Award Agreement to be
signed by the Administrator, and the Participant has affixed his or her
signature hereto.

 

1st Pacific Bancorp:

 

 

 

A. Vincent Siciliano, Chief Executive Officer

 

ACCEPTANCE AND ACKNOWLEDGMENT

 

I, a resident of the State of California, accept the Non-Qualified Stock Option
Award described in this Award Agreement and in the Plan, and acknowledge receipt
of a copy of the Plan and this Award Agreement.  I further acknowledge that I
have read the Plan and Award Agreement carefully, I fully understand their
contents, and I agree to be bound by the same.

 

 

Dated:

 

 

 

 

 

James H. Burgess

 

--------------------------------------------------------------------------------